 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDTurbodyne Corporation,,Gas_Turbine=DivisionandInternationalBrotherhood of, Boilermakers, IronShipbuilders,Blacksmiths, ,Forgers and Helpers,AFL-CIO,and Local 705Turbodyne Corporation, `Gas Turbine DivisionandIn-ternationalUnion,United Automobile,Aerospaceand Agricultural Implement Workers of America,UAW, Petitioner,'and Local Union No. 970, MetalShop,'Warehousemen&Helpers,affiliated with In-`ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and - Helpers of America, Peti-tioner.'Cases 18-CA-4915,18-RC-10756, and 18-RC-10762October 19, 1976DECISION AND ORDERBY MEMBERSJENKINS, PENELLO, AND WALTHEROn July 15, 1976, Administrative Law Judge Rob-ertCohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the Charging Party filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, rec-ommendations,' and conclusions of the Administra-tive Law Judge and to adopt his recommended Or-der.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and hereby'International Brotherhood of Boilermakers,Iron Shipbuilders,Black-smiths, Forgers,and Helpers,Local 705,AFL-CIO,intervened in Cases 18-RC-10756 and 18-RC-10762,respectively2 In the absence of exceptions thereto,we adoptpro formathe findingsand recommendations of the Administrative Law Judge with respect toCases 18-RC-10756and 18-RC-10762.orders that the Respondent, Turbodyne Corporation,Gas Turbine Division, St. Cloud, Minnesota, its offi-cers, agents, successors, and-_ assigns, shall take theaction set forth in the said recommended Order.IT IS FURTHER ORDERED that the election held onMarch 4, 1976, -in' Cases 18-RC-10756 and 18-RC-10762a be, and it hereby is, set aside.IT IS FURTHER ORDERED that Cases 18-RC-10756and 18-RC-10762 be, and they hereby are, remand-ed to the Regional Director for Region 18 for furtherproceedings consistent with the recommended Orderof the Administrative Law Judge.DECISIONSTATEMENT OF THE CASEROBERT COHN, Administrative Law Judge: This consoli-dated proceeding was heard at Minneapolis, Minnesota, onMay 13, 1976,1 pursuant to due notice. The complaint, is-sued on April 26, alleges, in substance, that TurbodyneCorporation, Gas Turbine Division (herein the Employer,Respondent, or Company) violated Section 8(a)(1) and (5)of the National Labor Relations Act, as amended (hereinthe Act), by, on or about March 1, withdrawing recogni-tion from Boilermakers 2 and by further engaging in cer-tain unilateral conduct without notice to or bargainingwith that Union.By its duly filed answer, Respondent admitted the juris-dictional allegations of the complaint, but denied that ithad withdrawn recognition from the Boilermakers. Re-spondent further admitted that it took certain unilateralaction as alleged in the complaint, but denied that it tookthis action without notice to the Boilermakers.By order of the Acting Regional Director for Region 18of the Board, on April 28, the foregoing complaint pro-ceeding was consolidated with two representation proceed-ings (Cases 18-RC-10756 and 18-RC-10762) for purposesof hearing. Such consolidation was based on a finding bythe said Acting Regional Director that the aforesaid unfairlabor practices of Respondent constituted the same con-duct which the Boilermakers had contended should pro-vide a basis for setting aside an election conducted by theRegion on March 4, on which more anon.Subsequent to the hearing, and within the time allowed,helpful posthearing briefs have been received from theGeneral Counsel, Respondent, and the Boilermakers.Upon the entire record in the case, I make the following:tAll dates hereinafter refer to the calendar year 1976, unless otherwiseindicated2 International Brotherhood of Boilermakers,Iron Shipbuilders,Black-smiths,Forgers and Helpers,AFL-CIO, Local 705226 NLRB No. 81 TURBODYNE CORP.523FINDINGS AND CONCLUSIONS1.THE ALLEGED UNFAIR LAIJOR_PRACTICES 3A. Background and Setting of the IssuesThe facts giving rise to the issues in this proceeding werestipulated at the hearing, and may be set forth, in pertinentpart, as follows:On April 22, 1973, a collective-bargaining agreementwith a termination-date of February 29, 1976, was enteredinto by the Respondent and Boilermakers Union, coveringthe employees in the unit 4 Article I, section I, of saidagreementprovides for recognition by the Company of theBoilermakersUnion as the sole and exclusive collective-bargainingagentfor employees in the aforesaid unit. Arti-cle IX of saidagreementprovides for the establishment ofa noncontributory pension plan and trust along with thedates and amount of payment to be made to fund the pen-sion benefits.5 Article 19 of the aforesaid agreement setsforth the grievance procedure which, as is the usual case,involves the participation of union representatives in theseveral steps thereof.On December 15, 1975, and on-December 18, 1975, peti-tions werefiled by the UAW and Teamsters, Local 970,respectively (Cases 18-RC-10756 and 18-RC-10762). Allparties, including the aforesaid Petitioners, Respondentand Boilermakers, executed a, Stipulation For CertificationUpon Consent Election which was approved by the Re-gional Director on January 2. Pursuant to said stipulation,an election was conducted by the Regional Director onJanuary 22. The results of said election, as set forth in thetally of ballots served on the parties, were as follows: Ap-proximate number of eligible voters, 210; void ballots, 0;votes cast for UAW, 78; votes cast for Teamsters LocalUnion No. 970, 87; votes cast for Boilermakers Local 647,3There is noissue as tothe Board's jurisdiction or of the status of theUnions involved as labor organizations The complaint alleges `sufficientfacts which are admitted by Respondent's answer, upon which I may, anddo hereby, find that the Respondent is engaged in commerce within themeaning of Sec 2(6) and (7) of the Act, and that the Boilermakers Union isa labor organization within the meaning of Sec. 2(5) of the Act I takeofficial notice of the records in the aforesaid representation cases to theeffect that the petitioners in those cases (International Union, United Auto-mobile, Aerospace and Agricultural, Implement Workers of America, UAW,and Local Union No 970, Metal Shop, Warehousemen and Helpers, affili-ated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, are'labor organizations within the meaning ofSec. 2(5) of the Act.4 The appropriate unit consists of all production and maintenance em-ployees employed in the St. Cloud plant, 711 Anderson Avenue, N, StCloud, Minnesota, including inspectors, stores and shipping clerks, exclud-ing office :clerical employees, professionals, technicals, quality control tech-nicians, guards and supervisors as defined in the National Labor RelationsAct, as amended.5By memorandumdatedMarch 14, 1975, this article was amended tostateIt is agreed that effective March-4, 1974. contributions will be paid bythe Company to the Boilermaker-Blacksmith National Pension Trust inthe amount of five cents (5 cents) per hour and effective March 3, 1975,an additional fifteen cents (15 cents) per hour (total contribution 20cents 20(cents) ) per hour26; votes cast against participating labor organizations, 13;challenged ballots, 0; valid votes counted plus challengedballots, 204.-On January 27, the Boilermakers Union filed timely ob-jections to conduct affecting the election and, on February24, all parties entered into a stipulation which provided fora rerun election to be conducted on March 46,-On February 29, the current agreement between Re-spondent and the Boilermakers Union expired. On March1,Respondent distributed to all employees in the unit acopy of a shop manual which purported to govern the wag-es, hours, and working 'conditions of the employees. In acovering letter to the employees, the manual was describedas "anattempt to carry forward for thetimebeing ourexisting wages, hours, and working conditions." -However,with respect to the grievance procedure, the involvement ofa union representative was deleted. Also the covering letterannounced that "all contributions -to theBoilermakers'pension fund have been discontinued. The Company will,however, continue to set aside money at'the previous rateto fund any subsequent arrangement which may be arrivedat." 7-Also on March 1, by letter, the International vice presi-dent of the Boilermakers Union confirmed a telephoneconversation which he assertedly had with an officer ofRespondent in which the Boilermakers' Union was notifiedthat the Company, was "officially terminating our collec-tive-bargaining agreement and unilaterally replacing itwith a operating manual designed solely by the Companyas a replacement to said agreement." The writer of theletter accused the Company of engagingin anunfair laborpractice by such conduct, and requested that the Companycontinue to deal with the Boilermakers Union "as bargain-ing agent in all' matters relating to grievances and othermatters relating to terms and conditions of employment ofbargaining unit employees inasmuch as the BoilermakersUnion is still the certified bargaining agent," However, itwas stipulated that at all times since March 1 Respondenthas refused to accept and process any grievances presentedby agents- of the Boilermakers Union and, more specifical-ly, on March 22 and on April 2, grievances presented bythe Boilermakers grievance committee were rejected by Re-spondent's representatives.On March 4, a` rerun election was conducted pursuant-tothe aforesaid order, of the Regional Director dated Febru-ary 27. The results of the rerun election, as set forth in thetally of ballots served on the parties, were as follows: Ap-proximate number of eligible voters, 203; void ballots, 0;votes cast for UAW; 86; votes cast for Boilermakers, 46;votes cast for Teamsters, 62; votes cast against participat-ing labor organizations, 3; challenged ballots,- 0; validvotes counted plus challenged ballots, 197.On March 9, the Boilmakers Union filed timely objec-tions to conduct affecting the results of the rerunelectionwhich, as previously set forth, alleged conduct substantiallysimilar to that contained in the instant complaint case.6On February 24, Boilermakers Union Local No 647 becameBoilermak-ersUnion 705, which accounts for the discrepancy in ,the name of thatUnion before and after said date7SeeGC Exh 4 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Analysis and Concluding FindingsThere can be no question but that following the filing ofthe petitions by the UAW and Teamsters in December1975, and the procedures subsequent thereto, a questionconcerning representation (QCR) arose with respect to theemployees of Respondent in the appropriate unit. It is fur-ther apparent that such QCR had not been resolved, byFebruary 29 when the, current agreement between-Respon-dent and Boilermakers Union terminated. The question be-comes, then, what the legal duties and obligations of Re-spondentwerevis-a-vistheBoilermakersUnion asexclusive collective-bargaining representative of its- em-ployees, pending resolution of the QCR.It is well established that an employer, faced with claimsfor representation of his employees by two or more com-peting labor organizations, must remain neutral.8 The issuebecomes somewhat more complex, however, where, as inthe instant case, one of the competing labor organizationsis an incumbent and the QCR has not been resolved by thetime its collective-bargaining agreement with the employerexpires.What constitutes "remaining neutral" for an em-ployer under these circumstances?Counsel for the General Counsel,,relying.principally onsuch Board cases asShea Chemical Corporation,' Telauto-graph Corporation,10andG & H Towing Company,"con-tends that the unilateral action taken by Respondent, in theinstant case was unlawful.InShea,the Board held that where a QCR exists:an employer may not go so far as to bargain collec-tively with the incumbent (or any other) union unlessand until the question concerning representation hasbeen settled by the Board. This, is not to say, that theemployer must 'give an undue "advantage to. the rivalunion by refusing to permit the incumbent union tocontinue administering its contract or processinggrievances through its stewards.'2The foregoing holding of the Board was affirmed inTel-autograph,which involved the filing of a decertification pe-tition.G&H Towinginvolved an allegation of violation of Section 8(a)(2) and (1) of the Act. In that case, as in the case atbar, a QCR.existed at a time when the collective-bargain-ing agreement between the company and incumbent unionexpired.13 In these circumstances the respondent and in-cumbent union "extended the termination date of their ex-isting contract from time to time so as to avoid a lapse incontractual relations while awaiting resolution of the repre-sentation question. No changes were made in wages or anyother contractual terms during this period. There is no evi-dence that the parties engaged in any bargaining, or evenintroduced preliminary proposals. Thus, 'consistent with'Midwest Piping and Supply Co., Inc.,63 NLRB 1060 (1945)9 121 NLRB 1027 (1958).10 199,NLRB 892 (1972).'i 168 NLRB 589 (1967)iz 121 NLRB at 102913An NLRB election was in progress at the time inasmuch as the respon-dent, a towing company, had employees in various locations, and the votingcould not be completed until several days following the expiration of thecontractwhat we said inShea,G&H pursued a neutral course byneither `bargaining collectively with the incumbent or anyother union' nor `refusing to permit the incumbent unionto continue ' administering its contract. . . .'We find noviolation in the extensions of G&H's contract with the Sea-farers [incumbent union]." 11Under the foregoing authorities, it seems clear that itwould not have been a violation of the Act for Respondentand incumbent union' too' temporarily extend the provisionsof the `expired contract pending resolution of the QCR. Itwould seem to follow that a violation of the Act does occurwhere, during a hiatus 'perlod;'the respondent unilaterallyattempts to impose-and 'does impose-new proceduresfor the-resolution of grievances.15The Respondent does' not appear to meet head on theforegoing argument. Rather, it defends its engaging in, theMarch I conduct, above described, on- the grounds that ithad a good-faith'doubt of the Boilermakers continued ma-jority status. In its brief, Respondent'contends that suchdoubt resulted from the fact "that the Boilermakers Unionobtained only 26 out of the 204 votes cast during the repre-sentational election conducted by the Regional Director onJanuary 22, 1976." It follows, argues Respondent, that itwas not under a duty 'to bargain with the Boilermakers,and "therefore the nondiscriminatory unilateral changes itmade regarding the grievance -procedure and the pensionplan which form the basis of the General Counsel's case donot constitute violations of Section 8(a)(1) or (5) of theAct." Respondent further contends that such objective evi-dence as shown by the Boilermakers relatively poor show-ing in 'the January election provided ample support, for itsgood-faith doubt of the Boilermakers majority status, andovercame a,ny 'such presumption of majority status thatflowed from the current collective-bargainingagreement.16Icannot agree with Respondent's position. It is clearfrom the facts in this case that a QCR had arisen-and stillexisted-at the time of Respondent's alleged unlawful con-duct. It is well settled that, where there exists a QCR, theemployer is obliged under law to adopt and maintain aneutral position with respect to the competing labor orga-nization until such QCR has been resolved. The basic issueto be resolved in this case, in my view, is what constitutes"remaining neutral" in such a situation where one of thevying labor organizations is' an incumbent union whosecollective-bargaining agreement with Respondent has ex-pired.Shea, Telautograph,andG&H,'Towing, supra,teachthat an employer is clearly not required to abrogate theterms and conditions of employment,'which had been ex-tant in the plant during,, the currency of the last collective-bargaining contract. Indeed, inG&H Towing,as previouslynoted, it was specifically held-not to be a violation of Sec-"'168 NLRB at 59115Cf The Hilton-Davis Chemical Company,Divisionof Sterling Drug, Inc,185 NLRB 241, 242-243 (1970), where in a hiatus situation (not involving aQCR), the Board stated "It seemsclear, to us that an employer may notunilaterally attempt to impose new channels for resolution of disputes with-out undercutting the union's representative status "The same principle applies with respect to the unilateraldiscontinuanceof a retirement fund SeeSir James, Inc,183 NLRB 256 (1970)is See, e g.,Bartenders,Hotel Moteland RestaurantEmployersBargainingAssociation of Pocatello, Idahoand itsEmployer-Members,213 NLRB 651(1974) TURBODYNE CORP.525tion 8(a)(2) and (1) of the Act for the parties to extend thetermination date of the existing contract pending resolu-tion of the QCR. The other side of this coin, it seems to me,is that a violation of Section 8(a)(5) and (1) of the Actoccurs when an employer unilaterally institutes certain ba-sic changes in the coll ective agreement pending resolutionof the QCR.If the foregoing legal analysis is valid, the question ofgood-faith doubt of majority status of the incumbent unionby the respondent, at some point in time during the processof resolution of the QCR, is essentially beside the point.The legal obligation of an employer, irrespective of doubtof majority status, is to await resolution of the QCR by theNational Labor Relations Board or other appropriateagency, before instituting any changes in the working con-ditions of the employees. This, of course, Respondentfailed to do in this case.But, even under Respondent's view, I would have ex-treme difficulty in concluding that it had met its burden ofovercoming the presumption of majority status possessedby the contracting union.17 As previously noted, the Re-spondent bases its whole case on the fact that the Boiler-makers received only 26 of approximately 210 votes in theJanuary election. However, the Boilermakers filed timelyobjections to conduct affecting the results of said election,and said election was set aside by agreement of the partieswithout further record being made of what such conductconsisted of. It would seem to be a reasonable inference tobe drawn from the foregoing facts that the wrongful con-duct hadsomeeffect on the vote in the election.Based upon all of the foregoing, I conclude, and there-fore find, that the unilateral conduct, above described, en-gaged in by Respondent on March 1 constituted violationsof Section 8(a)(5) and (1) of the Act, and I will recommendan appropriate remedy.Upon the basis of the above findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAw1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Boilermakers Union, the Charging Party herein,is a labor organization within the meaning of Section 2(5)of the Act.3.By withdrawing recognition from the BoilermakersUnion, by unilaterally altering the grievance procedurepreviously established by the terms of the recently expiredcollective-bargaining agreement, and by ceasing to contri-bute to the Boilermakers Union's pension plan in the man-ner above described, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.17The Board and court have consistently held that a contracting union ispresumed to represent a majority of the employees in the bargaining unitduring the life of a collective-bargaming agreement, and this presumptioncontinues after the expiration of the agreement although it may be over-come by appropriate evidence. SeeEssex International, Inc,222 NLRB 121(1976);EasternWashington Distributing Company, Inc,216 NLRB 1149(1975);TerrellMachine Company,173 NLRB 1480 (1969), enfd. 427 F.2d1088 (C A. 4, 1970)4.Theabove-described unfair labor practices tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof,and constitute unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(5) of the Act, as aforesaid, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 18Respondent, Turbodyne Corporation, Gas Turbine Di-vision, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unilaterally withdrawing recognition from the Boil-ermakers Union as the exclusive bargaining representativeof its employees in the appropriate unit, unilaterally ceas-ing to make "contributions on behalf of the employees inthe appropriate unit to the Boilermakers Union's pensionplan, and unilaterally altering the grievance procedure pre-viously established by the terms of the collective-bargain-ing agreement between the Respondent and BoilermakersUnion, which expired on February 29, 1976.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Pending resolution of the existing question concern-ing representation of the employees in the appropriateunit: (1) recognize the Boilermakers Union as the exclusivecollective-bargaining representative of its employees in theappropriate unit; (2) restore the grievance procedure whichexisted in the collective-bargaining agreement with theBoilermakers Union, which expired on February 29, 1976;and (3) reimburse all delinquent payments to theBoiler-makers Union's pension fund since March 1, 1976.(b) Post at its St. Cloud, Minnesota, facility copies ofthe attached notice marked "Appendix." 19 Copies of saidnotice, on forms provided by the Regional Director forRegion 18, after being duly signed by Respondent's repre-sentative, shall be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places18 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National LaborRelationsBoard, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by theBoard and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes19 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered,defaced, or covered by anyother material.(c)Notify the said Regional Director,in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that,in view of the above findingsand conclusions,the Boilermakers Union's objections tothe rerun election conducted by the-Board in Cases 18-RC-10756 and 18-RC-10762 be sustained,and that theresults of said election be set aside,and that both cases beremanded to the Regional Director for Region 18, for thepurpose of conducting a new election at such time as hedeems the circumstances permit the free choice of a bar-gaining representative.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPending resolution of the question concerning representa-tion which presently exists among our employees in theunit described below,we hereby notify our employees asfollows:WE WILL NOT refuse to recognize InternationalBrotherhood of Boilermakers,IronShipbuilders,Blacksmiths,Forgers, and Helpers,'Local 705, AFL-CIO, as the exclusive collective-bargaining representa-tive of our employees in the appropriate unit.The ap-propriate bargaining unit is:All production and maintenance employees em-ployed in the St. Cloud plant, 711 Anderson Ave-nue, N., St. Cloud,Minnesota,including inspectors,stores and shipping clerks; excluding clerical em-ployees,professional,technical,qualitycontroltechnicians, guards and supervisors as defined inthe National Labor Relations Act, as amended.WE WILL NOT unilaterally change or alter the griev-ance procedure as it existed in the last collective-bar-gaining agreement between us and the aforesaidUnion prior to March 1, 1976.WE WILL make up all delinquent payments to thesaid Union's pension fund which we have failed tomake since March 1, 1976.TURBODYNE CORPORATION, GAS TURBINEDIVISION